Citation Nr: 1531632	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to chronic fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2011 hearing by letter in February 2011, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In June 2012, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of this claim.

In August 2012, the Veteran was afforded a VA back examination pursuant to      the Board's June 2012 remand instructions.  With regard to the issue of secondary service connection, the examiner opined that the low back disability was "less likely than not proximately due to or the result of the Veteran's service connected chronic fasciitis."  The examiner noted that the Veteran's service treatment records do not document any back pain associated with his chronic fasciitis, and that the Veteran associated his back pain to episodes of back injuries. 

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2014), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability. Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 38 C.F.R. § 3.310  (2014).

As an aggravation opinion has not been obtained, the claim must again be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA neurosurgeon for review so that an opinion can be obtained concerning whether the Veteran's current back disability is related to service or secondary to chronic fasciitis. If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, including the August 2012 examination report, the neurosurgeon should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability is causally related to service?  Please explain why or why not.    In rendering this opinion, the neurosurgeon should discuss the Veteran's contention of lifting of heavy food items during service, his report of an in-service fall down two flights of steps, and his June 2000 and August 2001 post-service back injuries.

(b) If the Veteran's back disability is not related to service, is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability  is caused by his service-connected chronic fasciitis, to include gait disturbance related to the fasciitis? Please explain why or why not.

(c) If the Veteran's back disability was not caused by the service-connected chronic fasciitis, is it at least as likely as not (50 percent or greater probability) that  the back disability has been permanently worsened beyond normal progression (aggravated) by his service-connected chronic fasciitis, to include gait disturbance related to the fasciitis? Please explain   why or why not. If the neurosurgeon finds the back disability is aggravated by a service-connected disability, he/she should attempt to quantify the degree of aggravation beyond the baseline level of the back disability.

A rationale for any opinion expressed should be set forth. If the neurosurgeon cannot provide the above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




